DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 was filed after the mailing date of the application on 09/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: starting character determination unit, operation direction determination unit in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Xu et al (US Pub. 20180285335).
Regarding claim 1, Xu discloses:
A character input device, (refer to fig. 1A and Paragraph 30. Describes a controller 110
A display configured to display a scene image in a virtual space that enables a character input, (refer to fig. 1A and Paragraph 18. Describes user interface 100 includes a string input 108); 
A starting character determination unit [This element is interpreted under 35 U.S.C 112(f) as a processor] configured to identify a starting position for the character input, (refer to fig. 1A-B and Paragraphs 30, 20, 53. Describes the thumbstick 112 can be rotated to move the cursor 102 for character indication. Para. 20, describes, the dialing cursor 102 can be navigated to a character displayed in the entry layer 102 to indicate the character in the entry layer 102); 
An operation direction determination unit [This element is interpreted under 35 U.S.C 112(f) as a processor] configured to detect a direction from the starting position, (refer to fig. 1A-F and Paragraphs 30, 20, 53. Describes the thumbstick 112 can be rotated to move the cursor 102 for character indication. Para. 20, describes, the dialing cursor 102 can be navigated to a character displayed in the entry layer 102 to indicate the character in the entry layer 102); 
An operation detector configured to determine the character input in accordance with the direction, (refer to fig. 1A-F and Paragraph 34. Describes an identified character can be selected for addition to the string input 108 by one or more various selection signals. For example, a user may select button A 114, a trigger 116, depress the thumbstick 112, or select other button on a controller
A controller configured to output information indicating an operation of the character input to the display, (refer to fig. 1A-F and Paragraphs 25, 53. Describes for example, the character may be displayed with a prominence having a minimum pixel number or some other measure that allows the character to be navigated to and distinguished in location from other characters by at least some predetermined threshold. Para. 53, describes: the computer memory may store computer-executable instructions that when executed by one or more processors cause various functions to be performed).
Regarding claim 7, Xu discloses:
A character input method implementable by a computer, (refer to fig. 1-2 and Paragraph 42. Describes set of characters can be identified for selection by substantially sustained and uniform user input from a user (act 210)) the method comprising: 
Displaying a scene image in a virtual space that enables a character input, (refer to fig. 1A-F and Paragraphs 30, 20. Describes the thumbstick 112 can be rotated to move the cursor 102 for character indication. Para. 20, describes, the dialing cursor 102 can be navigated to a character displayed in the entry layer 102 to indicate the character in the entry layer 102); 
Identifying a starting position for the character input, (refer to fig. 1A-B and Paragraphs 30, 20. Describes the thumbstick 112 can be rotated to move the cursor 102 for character indication. Para. 20, describes, the dialing cursor 102 can be navigated to a character displayed in the entry layer 102 to indicate the character in the entry layer 102); 
Detecting a direction from the starting position, (refer to fig. 1A-B and Paragraph 38. Describes the user will rotate the thumbstick 112 to the letter `h`. In the present example, the right trigger 116 is used to switch to a capitalization mode); 
Determining the character input in accordance with the direction, (refer to fig. 1A-F, 2 and Paragraph 42. Describes the entry layer 104 has a series of characters displayed sequentially thereon. A user can perform some sustained and uniform action to identify a character. For example, uniform input may be uniform in at least one of direction or other characteristic); and 
Outputting information indicating an operation of the character input, (refer to fig. 1A-F and Paragraphs 25, 53. Describes for example, the character may be displayed with a prominence having a minimum pixel number or some other measure that allows the character to be navigated to and distinguished in location from other characters by at least some predetermined threshold. Para. 53, describes: the computer memory may store computer-executable instructions that when executed by one or more processors cause various functions to be performed).
Regarding claim 8, Xu discloses:
A non-transitory computer-readable storage medium storing a character input program, which when read and executed, causes a computer to perform refer to fig. 1A-F and Paragraphs 53-55. Describes the methods may be practiced by a computer system including one or more processors and computer-readable media such as computer memory. In particular, the computer memory may store computer-executable instructions that when executed by one or more processors cause various functions to be performed, such as the acts recited in the embodiments) comprising: 
Displaying a scene image in a virtual space that enables a character input, (refer to fig. 1A-F and Paragraphs 30, 20. Describes the thumbstick 112 can be rotated to move the cursor 102 for character indication. Para. 20, describes, the dialing cursor 102 can be navigated to a character displayed in the entry layer 102 to indicate the character in the entry layer 102); 
Identifying a starting position for the character input, (refer to fig. 1A-B and Paragraphs 30, 20. Describes the thumbstick 112 can be rotated to move the cursor 102 for character indication. Para. 20, describes, the dialing cursor 102 can be navigated to a character displayed in the entry layer 102 to indicate the character in the entry layer 102); 
Detecting a direction from the starting position, (refer to fig. 1A-B and Paragraph 38. Describes the user will rotate the thumbstick 112 to the letter `h`. In the present example, the right trigger 116 is used to switch to a capitalization mode); 
Determining the character input in accordance with the direction, (refer to fig. 1A-F, 2 and Paragraph 42. Describes the entry layer 104 has a series of characters displayed sequentially thereon. A user can perform some sustained and uniform action to identify a character. For example, uniform input may be uniform in at least one of direction or other characteristic); and 
Outputting information indicating an operation of the character input, (refer to fig. 1A-F and Paragraphs 25, 53. Describes for example, the character may be displayed with a prominence having a minimum pixel number or some other measure that allows the character to be navigated to and distinguished in location from other characters by at least some predetermined threshold. Para. 53, describes: the computer memory may store computer-executable instructions that when executed by one or more processors cause various functions to be performed).
Regarding claim 3, Xu discloses:
Wherein the operation direction determination unit comprises a cross-shaped key, (refer to fig. 1A-F. Depicts one of the buttons as a cross-shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Pub. 20180285335) in view of Haddick et al (US Pub. 20120242698).
Regarding claim 4
Wherein the display displays the virtual space in a manner superimposed on a real space.
Haddick teaches:
Wherein the display displays the virtual space in a manner superimposed on a real space, (refer to fig. 7 and Paragraph 250. Describes the eyepiece 700 is depicted with a translucent lens 702 on which is being displayed streaming media (an e-mail application) and an incoming call notification 704).
The two references are analogous art because they both relate with the same field of invention of virtual reality device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate eyepiece with translucent display as taught by Haddick with the character input user interface of Xu. The motivation to combine the Haddick reference is to provide 3D augmented reality (AR) content display and interaction with the eyepiece.
Regarding claim 2, Xu does not disclose:
Wherein the operation direction determination unit [This element is interpreted under 35 U.S.C 112(f) as a processor] comprises a touchpad.
Haddick teaches:
Wherein the operation direction determination unit comprises a touchpad, (refer to fig. 58 and Paragraph 333. Describes an external device, in connectivity with the eyepiece, may provide a single unit with a personal network connection (e.g. WiFi, cellular connection), keyboard, control pad (e.g. a touch pad)
Regarding claim 2, refer to the motivation of claim 4.
Regarding claim 5, Xu does not disclose:
Wherein the display displays a real space in a manner superimposed on the virtual space.
Haddick teaches:
Wherein the display displays a real space in a manner superimposed on the virtual space, (refer to fig. 15AA and Paragraph 372. Describes an image of the wearer 1512AA may then be displayed on the display area 1518AA of the eyepiece and transmitted to others on the videoconference, such as along with the images 1514AA of other participants on the videoconference call).
Regarding claim 5, refer to the motivation of claim 4.
Regarding claim 6, Xu does not disclose:
Wherein the display displays the virtual space having a time axis in a manner superimposed on a real space.
Haddick teaches:
Wherein the display displays the virtual space having a time axis in a manner superimposed on a real space, (refer to fig. 74 and Paragraph 560. Describes the tactical glasses system incorporates real-time dissemination of data. With the onboard computer interface the operator can view, upload or compare data in real time).
Regarding claim 6, refer to the motivation of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.